Citation Nr: 1243339	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-32 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, including chronic obstructive pulmonary disease (COPD) and emphysema, including as due to exposure to herbicides or other environmental toxins, and as secondary to a skin disorder.

2.  Entitlement to service connection for cardiomegaly, including as secondary to a pulmonary disability.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for metricillin-resistant staphylococcus aureus (MRSA), claimed to have resulted from a colonoscopy performed at a VA medical center (VAMC) in September 2004.



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.  As will be discussed below, the Veteran died during the course of the appeal and the current appellant is his surviving spouse that has been substituted to pursue the appeal.
      
The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Hartford, Connecticut.  

As for the service connection claims on appeal, in November 2005, the Veteran and the appellant testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.  Additionally, in October 2006, the Veteran and the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

As for the 38 U.S.C.A. § 1151 claim, the Veteran was scheduled for a videoconference hearing in June 2010, however, that same day the Veteran withdrew his request for the hearing.  As such, the request for Board hearing has been deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2012).

In a September 2009 decision, the Board, in pertinent part, denied service connection for a pulmonary disability, including chronic obstructive pulmonary disease (COPD) and emphysema, including as due to exposure to herbicides or other environmental toxins, and as secondary to a skin disorder and for service connection for cardiomegaly, including as secondary to a pulmonary disability.  The Veteran appealed the Board's decision as to these claims for service connection to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Order, the Court granted a Joint Motion for partial remand vacating the Board's decision as to these two claims for service connection and remanding these matters to the Board for compliance with instructions in the Joint Motion.  The appeal as to the remaining issue of entitlement to service connection for a skin disorder, including as due to exposure to herbicides or other environmental toxins was dismissed by the Court.

In November 2010, the Board remanded the service connection claims on appeal for development consistent with the parties' Joint Motion.  At that point, the Veteran had additionally perfected the 38 U.S.C.A. § 1151 claim on appeal.  The Board remanded this claim for further development as well.  The Board issued separate remands for the service connection and 38 U.S.C.A. § 1151 claims because at the time, it appeared the Veteran had different representatives for the claims.

Unfortunately, in February 2011 the Veteran died.  For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C.A. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In this case, the record reflects that after the Veteran's death, the Veteran's wife (now the appellant in this case) submitted evidence that showed that she was the Veteran's wife at the time of his death and the RO subsequently approved her application for substitution.  With this background, the Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this case.

On the issue of representation, in March 2011, the appellant executed a VA Form 21-22, appointing the Connecticut Department of Veterans Affairs as her representative.  She confirmed this representation in correspondence dated from September 2012.  As there is now only one representative for all claims on appeal, separate decisions are no longer warranted.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran in this case died in February 2011 during the pendency of this appeal, and his widow filed a timely request to be substituted as the Appellant in place of the Veteran.

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam War and the evidence does not show that the Veteran was otherwise exposed to herbicides during his military service.

3.  COPD and emphysema were not present during the Veteran's service.  The evidence does not show that either of these currently diagnosed disorders is related to the Veteran's military service, including exposure to herbicides or other environmental toxins during service.  COPD and emphysema did not develop until many years after the Veteran's service.

4.  The evidence does not show that the Veteran's COPD and emphysema are related to his chronic lichen simplex.

5.  To the extent that the Veteran had cardiomegaly, there is no evidence that this disorder was present during the Veteran's service or within a year thereafter or that it was caused by his service or by a service connected disability.

6.  The probative and competent evidence of record preponderates against finding that either the Veteran's MRSA, or his death, constituted an additional disability resulting from a colonoscopy performed at a VAMC in September 2004.


CONCLUSIONS OF LAW

1. The Veteran's COPD and emphysema were not present during his service, nor were they caused by a disease or injury that occurred during the Veteran's service, including exposure to herbicides or other toxins, nor were they caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

2.  Cardiomegaly was not present during service or within a year thereafter, nor was it caused by a disease or injury that occurred during the Veteran's service, nor was it caused or aggravated by a service connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

3.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for either MRSA or the Veteran's death as due to a colonoscopy performed at a VAMC in September 2004 have not been met.  38 U.S.C.A. § 1151 (West 2002);38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 2004, June 2007, August 2008, January 2012, February 2012, and May 2012 provided the appellant with an explanation of the type of evidence necessary to substantiate her claims, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The letters additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should the claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for resolution of the issues has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He had two hearings, one before the RO and one before the Board, on the service connection claims, and withdrew his personal hearing on the 38 U.S.C.A. §1151 claim.  VA medical opinions have been provided.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

The Board is further satisfied that the RO has substantially complied with its November 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). As directed by the Board, the AOJ clarified the issue of representation for the 38 U.S.C.A. § 1151 claim, and ensured that the procedures for developing claims for service connection on the basis of herbicide exposure were followed, pursuant to VA adjudication Procedure Manual Rewrite, M21-1MR, Part IV, subpart ii, Ch. 2, sec. C, para. 10 .  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claims.  Therefore, no further assistance to the appellant with the development of evidence is required.  

Analysis

At the time of his death, the Veteran had an appeal pending on the issues captioned on the title page of this decision.  Generally, when a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statute regarding accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). Section 212 created a new, liberalizing statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008. See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in February 2011 and the appellant filed a proper claim for substitution thereafter.  The appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death. 38 U.S.C.A. § 5121A.  As such, under the new law, the appeal is to be continued as if the original claimant were not deceased.

Thus, there is an important distinction between the law governing a regular claim for accrued benefits upon the death of a beneficiary (38 U.S.C.A. § 5121) and the new statute regarding substitutions of claimants in the case of death of a claimant (38 U.S.C.A. § 5121A).  When adjudicating the former, only the evidence record at the time of the Veteran's death may be considered as the basis for a determination on the merits of the claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the Veteran" after his demise, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant; any evidence received thereafter may be considered in adjudicating the claims.

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analyses below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claim file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated, by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be a disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase (aggravation) in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When applying the above analysis, a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except with respect to defects, infirmities, or disorders that were noted at the Veteran's entrance into service or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated thereby.  38 C.F.R. § 3.304(b)

If a Veteran was exposed to a herbicide agent, certain diseases listed at 38 C.F.R. § 3.309(e) will be considered service connected even though there is no record of such disease in service.  These diseases are chloracne; type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449, 57586-57589 (1996).  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

      A.  Service Connection for a Pulmonary Disorder

The appellant contends that the Veteran's COPD and emphysema were due to his service.  She contends that these disorders were caused by his exposure to a herbicide or other toxins during his service.  Alternatively, she posits that his pulmonary difficulties are secondary to his chronic lichen simplex.

With respect to the latter contention, the Board notes that insofar as service connection for the Veteran's chronic lichen simplex was denied by the Board in September 2009, it cannot form a basis for secondary service connection for another disability.  In any event, there is no evidence, other than the opinion of the appellant, that is indicative of any connection between the Veteran's skin disorders and his pulmonary difficulties.  However, there is no evidence that the appellant possesses the requisite training and credentials to provide an expert opinion concerning the etiology of any medical disorder.  See, e.g. Wallin v. West, 11 Vet. App. 509, 514 (1998); see also, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Thus, this contention will not be further addressed.

With respect to the assertion that the Veteran was exposed to herbicides, no presumption of exposure applies because the Veteran did not serve in Vietnam during the Vietnam War.  See 38 C.F.R. § 3.307(a)(6)(iii).  Rather, the appellant alleges that the  Veteran was exposed to herbicides while performing temporary duty in the Philippines and during service in Okinawa.  At his November 2005 hearing, the Veteran testified that someone was spraying "something" in the jungle where he was working.  His representative conjectured that since Agent Orange was used in Vietnam it may also have been used as a defoliant in the Philippines.  The Veteran denied being directly sprayed with the unidentified substance.  At his October 2006 hearing, the Veteran testified only that something was sprayed on the foliage in the area in which he was working building roads.  He did not know what was sprayed.  This does not establish that it is more likely than not that the Veteran was exposed to a herbicide.

In May 2010, the Court vacated the Board's September 2009 decision due to the fact that along with his June 2007 development letter, the Veteran was given an "Asbestos Exposure Questionnaire," yet had never alleged that he was exposed to asbestos during military service.  The Court thus determined that providing the Veteran with this questionnaire was an inadequate means of aiding him in the development and substantiation of his claim.  Accordingly, in November 2010, the Board remanded the matter to ensure that the procedures for developing claims for service connection on the basis of herbicide exposure were followed, pursuant to VA adjudication Procedure Manual Rewrite, M21-1MR, Part IV, subpart ii, Ch. 2, sec. C, para. 10(n).  

It is actually paragraph 10(o), not 10(n) (as cited by the Board in November 2010) of the above-cited manual that pertains to verifying herbicide exposure on a factual basis for locations other than Vietnam during the Vietnam Era, or Korea at the demilitarized zone (DMZ).  In this regard, the RO/AMC fully complied with VA procedures.  In February 2012 and May 2012, the RO/AMC asked the appellant for the approximate dates, location, and nature of the Veteran's alleged exposure.  After waiting 30 days, no information was received.  The RO/AMC then furnished the description of herbicide exposure of record to Compensation Service via electronic mail at the address cited in the manual (VAVBAWS/CO/211/AGENTORANGE), and requested a review of Department of Defense's inventory of herbicide operations.  In August 2012, Compensation Service responded, and indicating that it had reviewed a list of tactical herbicide use, testing, and storage sites outside Vietnam and the Korean DMZ provided by the Department of Defense.  There was no presumption of herbicide exposure based on the Veteran's service.  The Department of Defense list did not show any use, testing, or storage of tactical herbicides at any location on Okinawa or the Philippines.  Tactical herbicide testing was conducted at sites in the United States and foreign locations under the direction of the Fort Detrick Maryland, Plant Science Lab, but Okinawa and the Philippines were not among these sites.  Additionally, there was no evidence documenting the storage or use of tactical herbicides on Okinawa or the Philippines.  The RO/AMC further determined that the Veteran's personnel records and service treatment record did not contain any evidence that could verify herbicide exposure.  All of this information was memorialized in a Formal Finding issued in September 2012, and the claim was thereafter readjudicated that month.  As such, full compliance with  VA adjudication Procedure Manual Rewrite, M21-1MR, Part IV, subpart ii, Ch. 2, sec. C, para. 10(o) has been achieved.  

Moreover, neither COPD nor emphysema are considered diseases associated with herbicide exposure pursuant to 38 C.F.R. § 3.309(e).  There is also no competent evidence linking the Veteran's exposure to herbicides or to any other substance, either in the Philippines or elsewhere during his service, to his pulmonary disorders. While the appellant may believe there is a relationship between such exposure and the Veteran's skin disorder there is no evidence that she possesses the requisite training and credentials to provide an expert opinion concerning the etiology of any medical disorder.  See, e.g. Wallin, 11 Vet. App. at 514.

There is also no direct evidence of a nexus between the Veteran's exposure to either a herbicide or an unidentified environmental toxin during his service and his subsequent development of COPD and emphysema.  The opinions of the appellant are insufficient to establish such a nexus.  See, e.g. Wallin, 11 Vet. App. at 514.

The Veteran's service treatment records do not show any complaints of, or treatment for, a lung problem during the Veteran's service.  The Veteran's lungs were noted to be normal at his separation examination.

VA treatment records and private treatment records show that the Veteran was diagnosed with COPD in or about 1996 and is currently diagnosed with COPD and emphysema and is home- oxygen dependant.  He experienced an episode of respiratory failure in December 2007.  Treatment records reflect a significant history of tobacco abuse since childhood; in fact, the Veteran continued to smoke despite being advised to quit by his health care providers on numerous occasions over a period of more than 10 years, and even after becoming dependant on home oxygen.  None of these treatment records indicate that any health care provider has linked the Veteran's respiratory problems to anything that occurred during his military service.

SSA records reflect that the Veteran reported that his COPD onset in "unknown 1996."

At his DRO hearing in November 2005, the Veteran essentially denied having problems with his lungs during his service.  He reported that he would become short of breath after running 3 miles but did not identify any other breathing difficulties.  At his October 2007 hearing, the Veteran and the appellant estimated that the Veteran first experienced difficulty breathing between 5 and 10 years after his discharge from military service.  The appellant testified that the Veteran sought private treatment at that time but that the records of that treatment were no longer available.  The Veteran reported that he first sought treatment for his breathing problems from VA in 1996, but the appellant indicated that it may have been in 1991.

There is no competent evidence of a nexus between the Veteran's currently diagnosed COPD or emphysema and his military service.  COPD and emphysema were not present during his service.  These disorders did not develop until many years after the Veteran's service.  There is no evidence, other than the speculation of the appellant, that in any way suggests that the Veteran's current respiratory problems are related to any disease or injury that occurred during his service.  As noted previously, the appellant lacks the requisite expertise to provide a competent opinion concerning the etiology of the Veteran's respiratory problems.  See, e.g.  Wallin, 11 Vet. App. at 514; Espiritu, 2 Vet. App. at 494-495.  

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the appellant's claim.  See, e.g., 38 U.S.C.A. § 5107(b). Therefore, service connection for a pulmonary disorder is denied.

      B.  Cardiomegaly

The appellant alleges that the Veteran had cardiomegaly due to his COPD and/or emphysema, which were in turn caused by his military service.  Insofar as service connection for COPD and emphysema are denied herein, they cannot form the basis for a secondary service connection claim.

While some VA and private treatment records show that the Veteran had cardiomegaly, other treatment records indicate that he had a normal size heart.  In any event, to the extent that the Veteran had cardiomegaly, there is no evidence linking this disorder to the Veteran's service.  There is no evidence that cardiomegaly was present in service or within 1 year thereafter.  Treatment records showing cardiomegaly are from several decades after the Veteran's service.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the appellant's claim.  See, e.g., 38 U.S.C.A. § 5107(b).  Therefore, service connection for cardiomegaly is denied.

38 U.S.C.A. § 1151 Claim

Compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service-connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.
 
Under the provisions of 38 C.F.R. § 3.361(b), to determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.

Claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of 38 C.F.R. § 3.361(c).  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.
 
In this case, the appellant seeks compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the Veteran's contraction of MRSA, and ultimately, for his death.  She contends that MRSA was contracted during the Veteran's September 2004 VA colonoscopy, and that his death in February 2011 resulted from the MRSA infection.

The records show that on September 16, 2004, a colonoscopy was performed at the VAMC in West Haven, Connecticut.  The Veteran was diagnosed with diverticulosis.  Two one-centimeter polyps were removed with a hot snare, and two four-millimeter polyps were removed with cold forceps from the left colon.  

In a December 2004 VA treatment record, it was noted the Veteran had bloody stool.  Four additional polyps were removed in January 2005.  No evidence of MRSA or any infection was documented VA treatment records of October 2004, November 2004, December 2004, January 2005.  

In a March 2005 VA treatment record, it was noted that the Veteran was "angry, fixated on [the] colonoscopy and how they caused all his problems."  At that time, the Veteran was being treated for a subdural hematoma due to a fall.  It was noted that in November 2004, the Veteran fell and was hospitalized.  He went to rehabilitation in November and December 2004.  He was seen in December 2004 for a lower gastrointestinal bleed, COPD exacerbation, and gout.  No mention of MRSA at any point was made.  

In a June 2005 private medical record, the Veteran presented with redness, swelling, and pain in his left axilla.  He denied any injury or cyst to the area and stated that the symptoms had come on over the course of a few days' time.  He was having some fever and significant pain in the area.  It was noted that he received his medical care at VA.  The abscess was incised and drained.  Cultures were obtained and grew staphylococcus aureus.   The Veteran was prescribed Unasyn intravenously and after two days, the redness was nearly completely gone, the pain had improved, and swelling had improved.  The Veteran was discharged at that point.

In July 2005, the June 2005 private physician submitted a note indicating that he had treated the Veteran for an infection with MRSA.

A September 2005 private laboratory report showed a positive test result for MRSA.

In October 2005 and September 2008 VA treatment records, it was noted the Veteran had a history of a MRSA skin infection with excision of a lesion on the left axilla in 2005.

In February 2011, the Veteran passed away.  His death certificate lists anoxic encephalopathy as the immediate cause of death, with cardiac arrest as the underlying cause.  COPD, obstructive sleep apnea, and obesity were listed as other significant conditions contributing to death, but not resulting in the underlying cause.

In May 2012, a medical opinion was sought.  The examiner noted that following the September 2004 colonoscopy, no complications were documented.  He was admitted to a private hospital in June 2005 for a left axilla abscess, and was found to have MRSA.  The examiner noted that during the Veteran's lifetime, he had chronic skin infections and that he admitted to scratching these chronically.  The Veteran passed away in February 2011 after being found unresponsive, status-post a hypoxic ischemic encephalopathic event due to acute cardiac arrest.  The examiner determined that there is no objective evidence to link the MRSA infection to the colonoscopy.  The examiner noted that the Veteran had spent time in non-VA hospital settings in those six months.  The examiner further determined that it is less likely as not that the Veteran's MRSA was caused by or became worse as a result of VA treatment, or resulted from carelessness, negligence, a lack of skill, or a similar incidence of fault on the part of the attending VA personnel.  The examiner stated that VA was not at fault for the Veteran being diagnosed with MRSA, and it is not likely that the Veteran's MRSA materially and substantially contributed to his death.  The Veteran had multiple risk factors for coronary artery disease, including alcohol abuse, hypertension, and atrial fibrillation, which at least as likely as not contributed to his cardiac arrest and death.

Based on the above evidence, the evidence preponderates against finding that the Veteran had MRSA as a result of the September 2004 colonoscopy, or that his death was related to the colonoscopy.  Actual causation has not been established.  As noted above, to establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).  

Here, the May 2012 examiner determined that the Veteran's MRSA and his death were not caused by the September 2004 procedure.  The examiner's opinion was founded on a thorough review of the claims file.  The report is fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no competent medical evidence contrary to the May 2012 examiner's opinions.  While the law requires a showing of actual causation, in this case there is no competent evidence showing that the September 2004 VA colonoscopy actually caused either MRSA or the Veteran's death.  
 
Without such additional disability being shown to be due to treatment provided by VA  the claims under 38 U.S.C.A. § 1151 must fail.  In the absence of additional disability, no inquiry need be made as to carelessness, negligence, etc. on the part of VA or as to foreseeability.  Further, there is no evidence, save for the appellant's own lay statements, showing that the disability is due to VA carelessness, negligence, lack of proper skill, error in judgment, etc.  While the appellant sincerely believes that the Veteran was the victim of VA negligence, as a lay person she is not competent to offer evidence on the question of VA carelessness, negligence, lack of proper skill, or error in judgment.  See Espiritu, 2 Vet. App. at 492.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
 
The Board has additionally considered the articles submitted by the appellant regarding MRSA generally.  This evidence, however, does not address the facts that are specific to this Veteran's case.  As such, the Board finds that the information reflected in the submitted articles simply is not probative of the medical questions at issue in this appeal.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for a pulmonary disability, including COPD and emphysema, including as due to exposure to herbicides or other environmental toxins, and as secondary to a skin disorder is denied.

Entitlement to service connection for cardiomegaly, including as secondary to a pulmonary disability is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for MRSA, claimed to have resulted from a colonoscopy performed at a VA medical center (VAMC) in September 2004 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


